DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 28 Jan 2021 for application number 16/039,930. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 19 contain the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 8,683,354 B2 in view of Smith et al. [hereinafter as Smith] (US 2009/0315893 A1) further in view of Gillo et al. [hereinafter as Gillo] (US 2012/0071244 A1).
Regarding claim 1, 8,683,354 teaches a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising:
detecting a first computing device that is presenting a first avatar having characteristics that correlate to a user profile on a first communication network [claim 1];
detecting presence of a second computing device on a second communication network; establishing a wireless communication session, for presenting a second avatar, between the processing system and the second computing device; and detecting a presentation of the second avatar on the second computing device, wherein the second computing device generates the second avatar at the second computing device, wherein generating of the second avatar by the second computing device includes adapting characteristics of the first avatar by the second computing device using presentation resources of the second computing device [claim 1];
providing control of the second avatar to the second computing device in response to receiving user-generated input indicating a selection of the second computing device to control the second avatar; and in response to providing control of the second avatar to the second computing device, terminating presentation of the first avatar on the first computing device [claim 1]. 
However, 8,683,354 does not explicitly teach that the communication session is wireless. Smith teaches that the communication session is wireless [paras 0035, 0050, 0056 disclose the ability for devices to connect wirelessly]. It would have been obvious to one of ordinary skill in art, having the teachings of 8,683,354 and Smith before him at the time of invention was made, to modify the invention above as disclosed by 8,683,354 to include the functionality as taught by Smith in order to obtain an avatar system in which wireless connections are used. 
One of ordinary skill in the art would have been motivated to obtain an avatar system in which wireless connections are used to facilitate avatars running in different environments [Smith, para 0003].
However, 8,683,354 and Smith do not explicitly teach wherein the first computing device provides first audio content associated with the first avatar via a speaker associated with the first computing device; wherein the second computing device detects a user headset via a peer-to-peer wireless communication network, wherein the second computing device provides second audio content associated with the second avatar to the user headset via the peer-to-peer wireless communication network.
Gillo teaches wherein the first computing device provides first audio content associated with the first avatar via a speaker associated with the first computing device; wherein the second computing device detects a user headset via a peer-to-peer wireless communication network, wherein the second computing device provides second audio content associated with the second avatar to the user headset via the peer-to-peer wireless communication network [paras 0049, 0136 disclose a headset connected via Bluetooth, e.g. peer-to-peer wireless communication network; para 0137 discloses providing speech associated with an avatar to devices via peer-to-peer wireless network].
It would have been obvious to one of ordinary skill in art, having the teachings of 8,683,354, Smith, and Gillo before him at the time of invention was made, to modify the invention above as disclosed by 8,683,354 and Smith to include the functionality as taught by Gillo in order to obtain an avatar system in which audio content associated with an avatar is provided to a headset connected via peer-to-peer wireless connection. 
One of ordinary skill in the art would have been motivated to obtain an avatar system in which audio content associated with an avatar is provided to a headset connected via peer-to-peer wireless connection to provide a more timely and less bandwidth costly communication method [Gillo, para 0011].
Regarding claim 2, 8,683,354 teaches wherein the presentation resources comprise tactile presentation resources [claim 1].
Regarding claim 3, Gillo further teaches wherein the user-generated input comprises user-generated voice input [paras 0136-0137 discloses a voice activity detector for speech input].
Regarding claim 4, Smith teaches wherein the first communication network comprises a local wireless communication network and the second communication network comprises a cellular communication network [paras 0035 discloses a local area network and a cellular network; inherently, devices would be able to connect to any of the mentioned types of networks].
Regarding claim 5, Smith further teaches wherein the peer-to-peer wireless communication network comprises a Bluetooth wireless connection [para 0035 discloses WiFi and cellular networks; para 0050 disclose Bluetooth capability; WiFi and Bluetooth may be considered peer-to-peer networks].
wherein the peer-to-peer wireless communication network comprises a Bluetooth wireless connection [paras 0049, 0136 disclose a headset connected via Bluetooth, e.g. peer-to-peer wireless communication network].
Regarding claim 6, Smith further teaches the first computing device is one of a desktop computer, laptop computer, office computer, IMS phone, VoIP phone, home appliance, set top box, digital video recorder, media player, or mobile phone, and wherein the second computing device is one of a desktop computer, laptop computer, office computer, IMS phone, VoIP phone, home appliance, set top box, digital video recorder, media player, or mobile phone [para 0015 discloses a computing device may be a computer, mobile phone, etc.]. Claim 6 is taught also taught by claim 2 of 8,683,354.
Regarding claim 7, 8,683,354 teaches wherein the operations comprise transmitting operational information associated with the first avatar to the second computing device, wherein the generating of the second avatar by the second computing device comprises the second computing device generating the second avatar according to the operational information and the presentation resources of the second computing device [claim 1].
Regarding claim 8, claim 8 is rejected for the same reasons as that of claims 1 and 3 above.
Regarding claim 9, claim 9 is rejected for the same reasons as that of claim 2 above.
Regarding claim 10, claim 10 is rejected for the same reasons as that of claim 4 above.
Regarding claim 11, claim 11 is rejected for the same reasons as that of claim 6 above.
Regarding claim 12, claim 12 is rejected for the same reasons as that of claim 7 above.
Regarding claim 13, claim 13 is rejected for the same reasons as that of claim 7 above.
Regarding claim 14, claim 14 is rejected for the same reasons as that of claims 1 and 7 above.
	Regarding claim 15, claim 15 is rejected for the same reasons as that of claim 2 above.
Regarding claim 16, claim 16 is rejected for the same reasons as that of claim 3 above.
Regarding claim 17, Smith further teaches the second computing device, as expressed above.
 wherein the detecting of the presence of the second computing device comprises detecting the presence of the second computing device according to the user-generated voice input [paras 0136-0137 discloses using a voice activity detector to provide speech associated with an avatar to devices via peer-to-peer wireless network].
	Regarding claim 18, claim 18 is rejected for the same reasons as that of claim 4 above.
	Regarding claim 19, claim 19 is rejected for the same reasons as that of claim 5 above.
	Regarding claim 20, claim 20 is rejected for the same reasons as that of claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. [hereinafter as Smith] (US 2009/0315893 A1) in view of Ross et al. [hereinafter as Ross] (US 2008/0172635 A1) further in view of Fyock et al. [hereinafter as Fyock] (US 2008/0268947 A1) further in view of Gillo et al. [hereinafter as Gillo] (US 2012/0071244 A1).
In reference to claim 1, Smith teaches a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising:
detecting a first computing device that is presenting a first avatar having characteristics that correlate to a user profile on a first communication network [Fig. 2, 210, para 0037 disclose an avatar on a first computing device; paras 0021-0022, 0037 disclose storing avatars, avatar characteristics, and data directed to users as profiles; para 0035 discloses a network];
detecting presence of a second computing device on a second communication network [Fig. 2, 250, para 0039 disclose a second computing device; para 0035 discloses a network; inherently, the devices may be connected via different networks, such as expressed in paras 0035-0036]; establishing a wireless communication session, for presenting a second avatar, between the processing system and the second computing device [paras 0035, 0050, 0056 disclose the ability for devices to connect wirelessly]; detecting a presentation of the second avatar on the second computing device, wherein the second computing device generates the second avatar at the second computing device [Fig. 2, 250, para 0039 disclose a second avatar presented on a second computing device].
However, while Smith teaches the first avatar and the second computing device, as expressed above, Smith does not explicitly teach wherein the first computing device provides first audio content associated with the first avatar via a speaker associated with the first computing device; wherein generating of the second avatar by the second computing device includes adapting characteristics of the first avatar by the second computing device using presentation resources of the second computing device.
wherein the first computing device provides first audio content associated with the first avatar via a speaker associated with the first computing device [para 0015 discloses providing speech output associated with an avatar; para 0070 discloses speakers]; wherein generating of the second avatar by the second computing device includes adapting characteristics of the first avatar by the second computing device using presentation resources of the second computing device [paras 0062 disclose that avatars are adapted based on terminal-specific needs, such as supported sensors and network-related information].
It would have been obvious to one of ordinary skill in art, having the teachings of Smith and Ross before him at the time of invention was made, to modify the invention above as disclosed by Smith to include the functionality as taught by Ross in order to obtain an avatar system in which avatars are adapted using presentation resources of the device. 
One of ordinary skill in the art would have been motivated to obtain an avatar system in which avatars are adapted using presentation resources of the device to provide a more intuitive and user-friendly system [Ross, paras 0008-0009].
However, Smith and Ross do not explicitly teach providing control of the second avatar to the second computing device in response to receiving user-generated input indicating a selection of the second computing device to control the second avatar; and in response to providing control of the second avatar to the second computing device, terminating presentation of the first avatar on the first computing device.
	Fyock teaches providing control of the second avatar to the second computing device in response to receiving user-generated input indicating a selection of the second computing device to control the second avatar; and in response to providing control of the second avatar to the second computing device, terminating presentation of the first avatar on the first computing device [Fig. 3, para 0051 discloses that if a user is already logged in, and an attempt is made to login again, the prior session is 
It would have been obvious to one of ordinary skill in art, having the teachings of Smith, Ross, and Fyock before him at the time of invention was made, to modify the invention above as disclosed by Smith and Ross to include the functionality as taught by Fyock in order to obtain an avatar system in which avatars are adapted using presentation resources of the device. 
One of ordinary skill in the art would have been motivated to obtain an avatar system in which avatars are adapted using presentation resources of the device to allow a user to consume content on different devices [Fyock, para 0002].
	However, while Smith, Ross, and Fyock teach the first avatar, the second avatar, and the first and second computing devices, and Ross teaches speech capability associated with an avatar, as expressed above, Smith, Ross, and Fyock do not explicitly teach wherein the second computing device detects a user headset via a peer-to-peer wireless communication network, wherein the second computing device provides second audio content associated with the second avatar to the user headset via the peer-to-peer wireless communication network.
	Gillo teaches wherein the second computing device detects a user headset via a peer-to-peer wireless communication network, wherein the second computing device provides second audio content associated with the second avatar to the user headset via the peer-to-peer wireless communication network [paras 0049, 0136 disclose a headset connected via Bluetooth, e.g. peer-to-peer wireless communication network; para 0137 discloses providing speech associated with an avatar to devices via peer-to-peer wireless network].

One of ordinary skill in the art would have been motivated to obtain an avatar system in which audio content associated with an avatar is provided to a headset connected via peer-to-peer wireless connection to provide a more timely and less bandwidth costly communication method [Gillo, para 0011].

In reference to claim 2, Smith, Ross, Fyock, and Gillo teach the invention of claim 1 above.
Ross further teaches wherein the presentation resources comprise tactile presentation resources [paras 0036, 0065 disclose haptic properties].

In reference to claim 3, Smith, Ross, Fyock, and Gillo teach the invention of claim 1 above.
Gillo further teaches wherein the user-generated input comprises user-generated voice input [paras 0136-0137 discloses a voice activity detector for speech input].

In reference to claim 4, Smith, Ross, Fyock, and Gillo teach the invention of claim 1 above.
Smith wherein the first communication network comprises a local wireless communication network and the second communication network comprises a cellular communication network [paras 0035 discloses a local area network and a cellular network; inherently, devices would be able to connect to any of the mentioned types of networks].

In reference to claim 5, Smith, Ross, Fyock, and Gillo teach the invention of claim 4 above.
Smith further teaches wherein the peer-to-peer wireless communication network comprises a Bluetooth wireless connection [para 0035 discloses WiFi and cellular networks; para 0050 disclose Bluetooth capability; WiFi and Bluetooth may be considered peer-to-peer networks].
Gillo also further teaches wherein the peer-to-peer wireless communication network comprises a Bluetooth wireless connection [paras 0049, 0136 disclose a headset connected via Bluetooth, e.g. peer-to-peer wireless communication network].

In reference to claim 6, Smith, Ross, Fyock, and Gillo teach the invention of claim 1 above.
Smith further teaches the first computing device and the second computing device, as expressed above.
Smith further teaches the first computing device is one of a desktop computer, laptop computer, office computer, IMS phone, VoIP phone, home appliance, set top box, digital video recorder, media player, or mobile phone, and wherein the second computing device is one of a desktop computer, laptop computer, office computer, IMS phone, VoIP phone, home appliance, set top box, digital video recorder, media player, or mobile phone [para 0015 discloses a computing device may be a computer, mobile phone, etc.].

In reference to claim 7, Smith, Ross, Fyock, and Gillo teach the invention of claim 1 above.
Smith further teaches wherein the operations comprise transmitting operational information [para 0041 discloses characteristics of an avatar, e.g. operational information] associated with the first avatar to the second computing device [Fig. 2, 250, para 0039 disclose another avatar presented on a second computing device; the characteristics are the same as the first, as the another avatar is essentially the same as the first avatar, but run on a second device], wherein the generating of the second avatar by the second computing device [Fig. 2, 250, para 0039 disclose another avatar presented on a second computing device] comprises the second computing device generating the second avatar according to the operational information [para 0041 discloses characteristics of an avatar, e.g. operational information];
Ross further teaches generating an avatar according to the presentation resources of the second computing device [paras 0062 disclose that avatars are adapted based on terminal-specific needs, such as supported sensors and network-related information].
In reference to claim 8, claim 8 is rejected for the same reasons as that of claims 1 and 3 above.	In reference to claim 9, claim 9 is rejected for the same reasons as that of claim 2 above.
	In reference to claim 10, claim 10 is rejected for the same reasons as that of claim 4 above.
	In reference to claim 11, claim 11 is rejected for the same reasons as that of claim 6 above.
	In reference to claim 12, claim 12 is rejected for the same reasons as that of claim 7 above.
	In reference to claim 13, claim 13 is rejected for the same reasons as that of claim 7 above.
In reference to claim 14, claim 14 is rejected for the same reasons as that of claims 1 and 7 above.
	In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 2 above.
In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 3 above.
In reference to claim 17, Smith, Ross, Fyock, and Gillo teach the invention of claim 16.
	Smith further teaches the second computing device, as expressed above.
	Gillo further teaches wherein the detecting of the presence of the second computing device comprises detecting the presence of the second computing device according to the user-generated voice input [paras 0136-0137 discloses using a voice activity detector to provide speech associated with an avatar to devices via peer-to-peer wireless network].
	In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 4 above.
In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 5 above.
	In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 6 above.

Response to Arguments
	Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
	
Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Waugaman et al. (US-20120115597-A1) discloses speech associated with an avatar transmitted to devices via peer-to-peer network [paras 0124-0125].
Gillo et al.  (US-20110269540-A1) discloses speech associated with an avatar transmitted to devices via peer-to-peer network [paras 0122-0123].
Ealey (US-20090318224-A1) discloses speech associated with an avatar transmitted to devices via peer-to-peer network [paras 0128-0129].
Alexandersson (US-20090282335-A1) discloses audio playback related to an avatar [para 0068].
Marks et al. (US-20070260984-A1) discloses an avatar and use of voice commands [para 0040].

Conclusion
M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173         

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173